Citation Nr: 0715414	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-43 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) (Regional Office) in 
Chicago, Illinois, which denied the benefit sought on appeal.

The veteran provided testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in July 2005.  The 
claims file includes a copy of the transcript.

In August 2006, the Board remanded the case for a 
contemporaneous audiometric examination and an updated 
Veterans Claims Assistance Act (VCAA) letter that complies 
with the Court's decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO completed the additional 
development required by the Board.


FINDING OF FACT

Audiological testing in November 2006 revealed a designation 
of I for the right ear (between 42 and 49 percent average 
puretone decibel hearing loss with a 94 percent speech 
recognition), and a designation of II for the left ear 
(between 58 and 65 percent average puretone decibel hearing 
loss with a 94 percent speech discrimination).


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has bilateral hearing loss due to noise exposure 
while serving with an artillery unit in Vietnam.  
Consequently, the RO issued an April 1968 rating decision 
which granted service connection and assigned a 
noncompensable (zero percent) evaluation for bilateral 
hearing loss.  In November 2003 the veteran filed a claim 
seeking a compensable evaluation by arguing that his 
bilateral hearing loss disability has worsened.

VA determines disability ratings according to the Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 HZ, divided by four.  
See 38 C.F.R. § 4.85.  VA uses Table VII to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

In this case, the record shows that VA evaluated the 
veteran's bilateral hearing loss on a number of occasions 
since he filed his initial claim.   When evaluated in 
November 2006, audiometric testing in the right ear revealed 
puretone thresholds of 20, 20, 60, and 95 decibels at the 
1000, 2000, 3000, and 4000 HZ levels, respectively, for an 
average of 49 decibels.  Audiometric testing in the left ear 
at those same levels showed puretone thresholds of 25, 40, 
90, and 90 decibels for an average of 61.  Speech 
discrimination was 94 percent in both ears.

Applying the above criteria to the facts of this case shows 
that the evidence does not warrant a compensable disability 
evaluation for the veteran's bilateral hearing loss.  
Findings in the audiological report dated in November 2006 
yield a numerical designation no greater than I for the right 
ear and a numerical designation no greater than II for the 
left ear with speech discrimination in both ears at 94 
percent.   Entering the category designations for each ear 
into Table VII produces a disability evaluation of zero 
percent.  Indeed, the examiner's diagnosis noted "no 
significant change in hearing sensitivity when compared to 
previous findings."

The Board has reviewed the record and found no other 
evaluation that would provide a valid basis to increase the 
evaluation of this disorder.

The Board emphasizes that ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In the instant case, 
the mechanical application establishes a noncompensable 
disability evaluation.  
In addition, the VA audiometric examination did not 
demonstrate an exceptional pattern of hearing impairment and 
as such, there is no need to apply the provisions of 38 
C.F.R. § 4.86.  As the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.   

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Consequently, VA must deny the appeal.



The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in April 2003, 
November 2003, and August 2006 (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran an appropriate VA 
examination to determine the severity of his service-
connected bilateral hearing loss disability.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


